Citation Nr: 1101100	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  99-13 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc. 


WITNESSES AT HEARING ON APPEAL

Veteran and her mother


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to October 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, that 
denied the Veteran's claim of entitlement to service connection 
for MS.  The Veteran perfected her appeal of the same by her 
timely-filed July 1999 Substantive Appeal.  

In September 1999 the Veteran and her mother testified in a 
personal hearing before a Decision Review Officer at the RO in 
Reno, Nevada.  A transcript has been incorporated into the 
record.

The Board notes that the Veteran moved during the pendency of 
this appeal, most recently to Oregon, and the RO in Portland, 
Oregon, has had jurisdiction of the Veteran's claims file since 
2004.  

Most recently, in March 2010, the Board remanded this case for 
additional development.  The file has now been returned to the 
Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
further development is needed prior to disposition of the claim.

As a preliminary matter, the Board notes that the most recent VA 
treatment records currently associated with the claims file are 
dated in May 2010.  There is no indication that the Veteran has 
ceased VA treatment.  Thus, on remand, the Veteran's updated VA 
treatment records should be obtained and associated with the 
claims file.  Because VA is on notice that there are additional 
records that may be applicable to the Veteran's claim and because 
these records may be of use in deciding the claim, these records 
are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Currently associated with the Veteran's claims file are private 
treatment records from the Oregon Health and Science University 
(OHSU) dated in November 2004.  At the time of the Veteran's 
February 2007 VA examination, she reported that she underwent 
testing at OHSU and would submit record of such.  The OHSU 
records were not associated with the claims file until early 
October 2009, subsequent to the Board's July 2007 remand.  At 
that time, the Board directed the AMC to forward the claims file, 
with the OHSU records, to the examiner who conducted the February 
2007 VA examination and seek an addendum to the original 
examination report.  A nurse practitioner, in October 2009, 
reviewed the claims file, noted that the OHSU records were not 
available, and reported that no change in the opinion rendered at 
the time of the February 2007 VA examination was warranted.

In its most recent remand, in March 2010, the Board noted that 
the nurse practitioner did not have the opportunity to review the 
Veteran's OHSU records.  The Board directed the AMC to forward 
the claims file, with the OHSU records, to the examiner who 
submitted the October 2009 addendum and seek an additional 
addendum.  The AMC forwarded the claims file to another examiner 
and in an addendum dated in July 2010, the examiner reported that 
there were no OHSU records associated with the claims file and 
offered a medical opinion as to the paramount issue in the 
present appeal, whether or not the Veteran indeed has MS.  

By its August 2010 Supplemental Statement of the Case, the AMC 
reported that the examiner who submitted the July 2010 addendum 
reviewed the Veteran's OHSU records.  However, it is clear from 
the examiner's addendum that he did not review such records.  
Thus, the Board finds that the AMC did not fully comply with the 
Board's instructions in the March 2010 remand, thereby 
constituting a violation of Stegall v. West, 11 Vet. App. 268 
(1998).

To ensure that VA has met its duty to assist the Veteran in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is again 
REMANDED for the following actions:

1.  Obtain and associate with the claims 
file the Veteran's treatment records 
maintained by the VA Health Care System in 
Roseburg, Oregon, dated from May 2010 to 
the present.  Any and all efforts to 
obtain such records must be documented in 
the claims file.  If a negative response 
is received from the VA facility, the 
Veteran must be duly notified and provided 
an opportunity to submit such records.  

2.  Forward the Veteran's claims file to 
the examiner who submitted the July 2010 
addendum, Dr. G.  If Dr. G. is not 
available, schedule the Veteran for an 
additional VA examination with a 
physician.  

a.  If Dr. G. is available, he must 
consider the November 2004 OHSU lab 
results, associated with the claims file 
in October 2009 and marked by a green tab 
in the top right hand corner, as well as a 
bright pink and gold tabs on the bottom 
right hand corner and right side of the 
documents, of Volume 2 of the claims file.  
The examiner should indicate whether his 
prior opinion, rendered in July 2010, is 
changed in any respect subsequent to 
review of the OHSU records. 

b.  Dr. G., or any physician conducting an 
additional VA examination, must indicate 
whether a current diagnosis of MS is 
supported by the clinical data of record.  
Additionally, he/she should identify and 
discuss when the earliest onset of 
symptoms is shown by the record.

Also, the examiner should opine whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., 
probability of 50 percent) or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran currently has MS 
that is related to active service or was 
manifested within seven years of her 
discharge from active service in October 
1979.  The examiner should address the 
Veteran's complaints of dizziness, leg 
cramps and vision problems during service 
as the possible onset of any current 
disorder.

c.  If it cannot be determined whether the 
Veteran currently has MS that is related 
to active service, on a medical or 
scientific basis and without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so 
indicate in the examination report, with 
an explanation as to why this is so.

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

The examiner should order the 
accomplishment of any tests deemed 
appropriate.  The claims file, to include 
a copy of this Remand, should be made 
available to the examiner for review in 
conjunction with the opinion or 
examination, and the examiner should note 
such review.  A complete rationale should 
be provided for all opinions given.  The 
opinions should be based on examination 
findings, historical records, and medical 
principles.  The examiner should fully 
articulate a sound reasoning for all 
conclusions made.

If the Veteran is scheduled for an 
additional VA examination, any 
notification to the Veteran regarding the 
examination must be properly documented in 
the claims file.

3.  Subsequent to the above-described 
directions, review the examiner's report 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If it is deficient in any manner, 
corrective procedures must be implemented.  
A remand by the Board confers on the 
claimant, as a matter of law, the right to 
compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claim of 
entitlement to service connection for 
multiple sclerosis, considering any 
additional evidence added to the record.  
If the action remains adverse to the 
Veteran, provide the Veteran and her 
representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return the 
case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of any examination that may be conducted in response 
to this remand is to obtain information or evidence (or both) 
which may be dispositive of the appeal.  Therefore, the Veteran 
is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2010) failure to cooperate by not attending any requested VA 
examination may result in an adverse determination.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


